The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9, 13, 14 and 17-20 are pending in the Claim Set filed 1/27/2021.
Herein, claims 1-9, 13, 14 and 17-20 are for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/27/2021 and 11/09/2021 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 103
    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-9, 13, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawamura et al (US20140302118, cited in IDS filed 1/27/2021) [Kawamura] in view of Ishibashi et al (US20100234471, cited IDS filed 1/27/2021) [Ishibashi] and Hashimoto et al (US20140037710) [Hashimoto]. 
Regarding claims 1-9, 13, 14, 17, 18 and 20,
Kawamura teaches an adhesive patch comprising lidocaine or a pharmacologically acceptable salt, tartaric acid (0.8 wt% of hydroxy acid having 4 carbon atoms) and a surfactant (e.g., Polysorbate 80, nonionic surfactant), wherein the adhesive patch is provided in a size of 100 mm x 140 mm (i.e., about 140 cm2) (Abstract; [0054-0055], Example 1, Table 1; Claim 1; See entire 
Kawamura differs from the claims in that the document does not teach that the patch comprises an ester or lactic acid, wherein the amount of lactic acid is 0.6 to 1.2 moles per mole of lidocaine or a salt thereof or wherein the ester is diethyl sebacate, methyl laurate, diisopropyl adipate, isopropyl myristate, propylene carbonate, or a mixture thereof or an elastomer or the thickness of the patch.
However, Ishibashi and Hashimoto, as a whole, cure the deficiencies. 
Ishibashi teaches lactic acid salt of lidocaine (an equimolar salt) produces an ionic liquid that causes no precipitation of a lidocaine crystal in the base of a tape preparation even in a
high concentration of lidocaine, and that lidocaine in the form of an ionic liquid provides the skin permeability thereof higher than otherwise. In addition, Ishibashi teaches that the use of propylene carbonate (i.e., ester) as a transdermal absorption promoting agent enhances the transdermal absorbability and tissue permeability of the ionic liquid of the lactic acid salt of lidocaine ([0007]; [0046]; Table 3 [0071]). Furthermore, Ishibashi teaches that preparation comprising 10 to 40 w/w % of 
Hashimoto teaches a method of producing a patch, which can easily give the patch excellent in skin permeation of a drug, e.g., lidocaine [[0052], and can reduce variation in skin permeation of the drug for each pharmaceutical preparation (Title, Abstract; [0021]). Hashimoto teaches the patch comprises a support layer, adhesive layer and release liner ([0023]; [0026-0028]; [0071]; [0084-0086]; see entire document), wherein the thickness of the support layer 2-3000 µm [0081], the thickness of adhesive layer about 10-300 µm, e.g., 100 µm after drying ([0083]; [0101]) and the thickness of the release liner is about 2-3000 µm, e.g., 75 µm ([0086]; [0101]). Accordingly, one of ordinary skill in the art would have recognized that a patch having a thickness of about 2 µm to 3000 µm (3.0 mm) is a suitably thickness for a patch comprising lidocaine having support layer, adhesive layer and release line in accordance with the teachings of Hashimoto, which overlaps with the claimed ranges (Instant Claim 17), i.e., where the claimed ranges overlap with the disclosures of prior art, the claim is obvious. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). Furthermore, it would have been well within the purview of one of ordinary skill in art to optimize the size of the patch within the thickness ranges as taught by Hashimoto to best achieve a targeted goal. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success; See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). As MPEP 2144.05 recites ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patch as taught by Kawamura in accordance with the teaching of Ishibashi and Hashimoto, as a whole, in order to provide an improved delivery patch wherein the lidocaine is provided as the lactic acid salt of lidocaine. One skilled in the art would have been motivated to do so in order to enhance the skin permeability of lidocaine as taught by Ishibashi. Furthermore, it would have been obvious to provide a patch having a thickness in the range of 0.5 to 200 mm in view of the disclosed patch ranges as taught by Hashimoto,   
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as 
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Kawamura, Ishibashi and Hashimoto, as a whole,
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamura et al (US20140302118, cited in IDS filed 1/27/2021) [Kawamura] in view of Ishibashi et al (US20100234471, cited in IDS filed 1/27/2021) [Ishibashi] and Hashimoto et al (US20140037710) [Hashimoto] as applied to claims 1-9, 13, 14, 17, 18 and 20 above and further in view of Parab (USP5420106) [Parab].
The teachings of Kawamura, Ishibashi and Hashimoto, as a whole, have been described above.
Kawamura, Ishibashi and Hashimoto differ from the claims in that the documents do not teach a method for manufacturing a patch preparation comprising lidocaine or a salt thereof, lactic 
However, Parab cures the deficiency. 
Parab teaches compositions and methods which enhance skin permeation and skin retention of α-hydroxy acids, wherein the amphoteric amino acid salts of α-hydroxy acids, e.g., lactic acid and tartaric acid, provide enhanced skin permeation of α-hydroxy acids (col.1, lns.60-68). Parab teaches that compositions comprise lidocaine (col.3, line 17). Furthermore, Parab teaches that this invention has been described principally as applicable to α-hydroxy acids acid salts of amino acids, however, it is also applicable to other amphoteric organic compounds which will form salts with such α-hydroxy acids, particularly nitrogen containing amphoteric organic compounds particularly amino group containing compounds (col.6, lns.33-50). Accordingly, it would have been obvious to those skilled in the art that lidocaine is amino amide type compound comprising amino groups that would be expected to provide amphoteric amino acid salts with α-hydroxy acids, e.g., lactic acid and tartaric acid. Furthermore, Parab teaches that typically racemic mixtures of the α-hydroxy acids are used to provide the compositions 
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Kawamura, Ishibashi, Hashimoto and Parab, as a whole.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626